Citation Nr: 0302118	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension with 
chest pains.

2.  Entitlement to service connection for a dental disorder.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to November 
1970.  These matters come to the Board of Veterans' Appeals 
(the Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating decision the RO denied entitlement to service 
connection for hypertension with chest pains and a dental 
disorder.  

Other issues

In the October 2001 rating decision, the RO also granted the 
veteran's claim of entitlement to a permanent and total 
disability rating for non-service connected pension purposes, 
effective June 12, 2000.  In his October 2001 notice of 
disagreement the veteran expressed disagreement with the 
effective date assigned for the permanent and total rating.  
In a November 2001 rating decision the RO revised the 
effective date assigned for the permanent and total rating to 
February 25, 2000, the date on which the RO initially 
received the veteran's application for non-service connected 
pension benefits.  In the November 2001 notice informing the 
veteran of the revised effective date, the RO also informed 
him that the assignment of an effective date in February 2000 
constituted a full grant of the benefit sought on appeal.  
Cf. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The veteran did 
not respond to that notice, and that matter was not mentioned 
in his December 2001 substantive appeal (VA Form 9) which 
served to perfect his appeal as to the two issues listed on 
the first page of this decision.  The veteran has not made 
any further reference to the effective date assigned for 
pension benefits, and the time for appealing that issue has 
expired.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The 
Board finds, therefore, that the issue of the effective date 
assigned for entitlement to pension benefits is no longer in 
controversy, and is not before the Board on appeal.

In his December 2001 VA Form 9, the veteran stated:  "I feel 
that the VA is responsible for the final outcome of the tooth 
that had to be pulled."  Although this statement is somewhat 
unclear, it is possible that the veteran may also be seeking 
benefits under the provisions of 38 U.S.C. § 1151.  If such 
is in fact the case, the veteran should contact the RO. 

In his October 2001 notice of disagreement and in his 
December 2001 VA Form 9, the veteran contended that he has a 
pulmonary condition which is due to service, specifically 
"breathing stack gas" while working on the flight deck of an 
aircraft carrier.  In an August 2002 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a chronic lung infection.  The veteran was 
informed of that decision in a letter dated September 16, 
2002.  To the Board's knowledge, the veteran has not filed a 
notice of disagreement as to that issue.  That matter is 
accordingly not on appeal at this time.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the hypertension with chest pains, 
which was initially documented in November 1997, is not 
related to an in-service disease or injury.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's current dental 
disorder, which consists of an abscess and extraction of 
tooth numbered 6 or 30, is not related to an in-service 
disease or injury and is not subject to service connection 
for compensation purposes.


CONCLUSIONS OF LAW

1.  Hypertension with chest pains was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  A dental disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1712 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.381 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to VA benefits for 
hypertension with chest pains.  He also contends that a tooth 
that was extracted in 2001 was treated during service, and 
that he is therefore entitled to compensation for the 
extracted tooth.

The VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.  


The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard of review in this 
decision. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  Critically, the RO 
informed the veteran of the evidence needed to substantiate 
his claims in a June 2001 notice.  That notice informed him 
of the provisions of the VCAA in terms of VA's duty to inform 
him of the evidence needed to substantiate his claim and to 
assist him in obtaining relevant evidence.  The RO further 
informed the veteran of the specific types of evidence 
required to establish service connection for the claimed 
disorders, the information he was required to provide, and 
the evidence that VA would obtain on his behalf.  In response 
to that notice, the veteran stated that all of his medical 
care had been provided by VA, beginning in 1997.  

The RO provided the veteran a statement of the case in 
November 2001 and a supplemental statement of the case in 
September 2002.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  In the supplemental statement of the 
case the RO also informed the veteran of the provisions of 
38 C.F.R. § 3.159 regarding his responsibilities in providing 
information in support of his claims, and VA's obligation to 
assist him in obtaining the evidence he identified.  

The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  See 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records.  
All available VA treatment records he identified.  Medical 
records pertaining to the veteran from the VAMCs in Phoenix, 
Arizona and Las Vegas, Nevada were obtained and associated 
with the veteran's VA claims folder.  The veteran reported 
having received treatment from the VAMC in Denver, Colorado, 
in November 1997.  The RO requested records of that treatment 
from the VAMC, but no records could be located.  It is 
unclear whether the veteran's memory has failed him as to the 
facility involved  or whether medical records are in fact 
missing.  In any event, it appears that further efforts to 
obtain such records would be fruitless.   

The veteran reported having received dental treatment 
following his separation from service, but he did not 
identify the treatment provider.  The veteran has not alluded 
to the existence of any other evidence that is relevant to 
his appeal.

In a claim for compensation benefits the duty to assist also 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).

In this case, the RO provided the veteran a VA medical 
examination in July 2001.  The report of the medical 
examination reflects that the examiner reviewed the veteran's 
medical records, recorded his past medical history, noted his 
current complaints, conducted a physical examination, and 
rendered appropriate diagnoses.  The examiner did not, 
however, provide an opinion on whether the veteran's 
hypertension was related to service.  The RO did not provide 
the veteran a VA dental examination.  Because of these 
circumstances, the Board has given thought as to whether as 
medical nexus opinion concerning the relationship, if any, 
between the veteran's claimed hypertension and his naval 
service should be obtained and also whether the veteran 
should be provided with a VA dental examination.  For reasons 
expressed immediately below, the Board believes that such 
additional development is not necessary. 

The veteran did not report having had hypertension in 
service, nor has he made any contentions regarding a 
relationship between hypertension and his military service.  
His service medical records do not reflect any elevated blood 
pressure readings, or a diagnosis of hypertension.  He has 
made no reference to any treatment for hypertension from 
1970, when he was separated from service, and November 1997.
Furthermore, he has stated that he believes that the tooth 
that was extracted in September 2001 was filled during 
service, and he contends that the treatment he received in 
service was deficient and resulted in the loss of the tooth.  
Except for the extraction of third molars, which is not 
subject to service connection, his service medical records 
are silent for any complaints or clinical findings pertaining 
to the teeth.  There is no evidence of him having a dental 
disorder prior to September 2000, when he complained of a 
toothache.

Given the absence of medical evidence documenting any 
complaints or clinical findings pertaining to hypertension 
prior to November 1997, or a dental disorder prior to 
September 2000, any current medical opinion regarding a nexus 
between the claimed disabilities and an in-service injury 
could not be based on the review of contemporaneous, 
objective medical evidence.  A medical opinion that is based 
on the veteran's reported history is of no probative value.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Because any 
current medical opinion would be of no probative value, the 
Board finds that a dental examination or medical opinions 
regarding a nexus to service are not required prior to 
considering the substantive merits of the veteran's claims.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Analysis

1.  Entitlement to service connection for hypertension with 
chest pains.

Pertinent law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).   Where a 
veteran served for 90 days in active service, and 
hypertension and/or cardiovascular disease develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2002).

Discussion

As an initial matter, the Board observes that the veteran 
referred to "chest pains and hypertension" in his June 2000 
claim, and the RO has adjudicated the issue of entitlement to 
service connection for hypertension with chest pains.  The 
veteran, who evidently has declined the assistance of an 
accredited representative, has not made any specific 
arguments regarding any relationship between hypertension and 
chest pains and his naval service.  He referred to that 
disorder in his June 2000 claim, but it is not clear if the 
disorder was included for the purpose of establishing 
entitlement to non-service connected pension benefits or 
whether he sought entitlement to service-connection.  The 
medical records reveal that veteran suffers from cognitive 
problems and/or alcoholism and has not been able to give a 
clear history.  A report of a VA clinic visit in December 
1999 indicates that the veteran experiences memory loss; the 
examiner noted the smell of alcohol on the veteran's breath.  
In any event, the issue of entitlement to service connection 
for a pulmonary disability has been developed for appellate 
purposes and the Board will therefore address it.
  
Based on the record, Board believes that the issue currently 
on appeal, denominated "hypertension with chest pains" 
involves a claim for service connection for cardiovascular 
disease, including hypertension and angina.  As described by 
the Board in the Introduction, the veteran later filed a 
claim of entitlement to service connection for pulmonary 
disease, which was denied by the RO in August 2002 and which 
has not been appealed.  The Board wishes to make it clear 
that its decision does not encompass the matter of 
entitlement to service connection for any pulmonary 
disability.   

With respect to Hickson element (1), current diagnosis, there 
is a current diagnosis of hypertension.  Although the veteran 
has complained of chest pains, there is not of record any 
diagnosis of heart disease.

With respect to Hickson element (2), in-service incurrence, 
the veteran's service medical records reflect a blood 
pressure reading of 120/68 when he entered service, 122/84 in 
October 1967, and 110/76 on separation from service in 
November 1970.  The service medical records do not disclose 
any other complaints or clinical findings that were 
attributed to hypertension.

There is no relevant medical evidence for over a quarter of a 
century after the veteran left naval service.  There is no 
indication that hypertension was diagnosed within a year of 
his separation from service.  The veteran was asked to 
identify medical care providers who had treated him for 
hypertension since his separation from service, but the 
initial treatment he reported was in November 1997.
The available VA treatment records show that the veteran has 
received medication for hypertension since December 1999.  He 
reported having been hospitalized due to hypertension and 
chest pain in November 1997, but he did not report when the 
diagnosis of hypertension was initially made.  

In short, there is no evidence showing that the hypertension, 
which was apparently initially documented in November 1997, 
had its onset during service or the one-year presumptive 
period following the veteran's separation from service.  
Accordingly, the Hickson element (2) has not been satisfied 
and the veteran's claim fails on that basis.  

With respect to Hickson element (3), the evidence does not 
reflect a medical nexus opinion which relates the veteran's 
hypertension to any in-service disease or injury.  
As noted above, the veteran himself has not specifically 
indicated that his hypertension is related to his naval 
service.  To the extent that such contention may be implied, 
the veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."]

In sum, the absence of probative evidence of a related 
clinical finding in service or during the presumptive period 
and medical evidence of a nexus between the current disorder 
and that clinical finding, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension with 
chest pains.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for a dental disorder.

Pertinent law and regulations

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter.  The rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
the line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(a) and 
(b) (2002).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2002).

The following principles apply to dental conditions noted at 
entry and treated during service: 

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service. 

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service connected. 

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service. 

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service. 

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 

38 C.F.R. § 3.381(d) (2002).

The following will not be considered service connected for 
treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service. 

	38 C.F.R. § 3.381(e) (2002).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.381(f) (2002).

Factual background

The service medical records disclose that on entering service 
in December 1966 the veteran had fillings in teeth numbered 
3, 14, 19, and 30, and that teeth numbered 1, 16, 17, and 32 
(the third molars, or wisdom teeth) were defective.  The 
service medical records do not reflect any dental treatment 
during service.  Teeth numbered 1, 16, and 17 were shown to 
be missing when he was examined on separation from service in 
November 1970.  Those three teeth, which were identified on 
enlistment as defective, were evidently extracted during 
service.  In accordance with 38 C.F.R. § 3.381(e), these 
missing third molars, which were shown to be defective on 
entering service and were not due to combat wounds or trauma 
or disease that developed more than 180 days after entering 
service, are not subject to service connection.

VA treatment records indicate that in September 2000 the 
veteran complained of a toothache of three days in duration, 
after having lost a filling in the tooth four months 
previously.  Examination revealed a cavity in a right lower 
"wing tooth" 
(not otherwise identified); his toothache was attributed to 
dental caries.  The veteran was referred to a dentist for 
treatment, and the dentist entered a diagnosis of 
periodontitis in October 2000.

In June 2001 the veteran again complained of a toothache, 
which at that time was identified as being in tooth No. 6 in 
the right mandible.  His physician diagnosed his complaint as 
caries and an abscess, and he was again referred to a 
dentist.  In a June 2001 entry the dentist documented the 
existence of an acute abscess in tooth No. 30, and determined 
that the veteran was not eligible for dental treatment from 
VA.  The veteran was then referred to the private sector for 
treatment.

In July 2001 the veteran continued to complain of toothache, 
and at that time a physician gave him an antibiotic for the 
abscessed tooth.  The veteran apparently had the abscessed 
tooth extracted in September 2001.  As indicated in the VCAA 
discussion above, the veteran has not furnished the RO with 
the name of the dentist who performed the extraction. 

Discussion

The veteran in substance contends that the tooth which was 
extracted in September 2001 was treated during service, that 
the treatment he received in service as deficient, and that 
the improper treatment resulted in the eventual loss of the 
tooth.

With respect to Hickson element one, current disability, it 
is uncontroverted that the tooth in question was extracted.

With respect to Hickson element two, in-service disease or 
injury, the veteran's service medical records do not reflect 
any treatment given for teeth numbered 6 or 30 during 
service, and tooth No. 30 was shown as having a filling when 
the veteran entered service.  As noted above, the veteran has 
been described in various medical records as a poor 
historian.  Moreover, he stated only that he "believes" 
that one of those teeth was filled during service.  The 
veteran's current complaints occurred approximately 30 years 
after he was separated from service.  Given the absence of 
any documented treatment in the service medical records, the 
time that has expired since the veteran was in service, and 
the vagueness of his assertions, the Board finds that the 
veteran's report of having been treated for teeth numbered 6 
or 30 during service is not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence].  See also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

In the absence of any probative evidence of the veteran 
having received treatment for teeth numbered 6 or 30 during 
service, Hickson element 2 has not been met.  

With respect to the third Hickson element, nexus to service, 
there is no probative medical evidence indicating that the 
tooth abscess and resulting extraction in 2001 or 
periodontitis was in any way related to dental treatment or 
any other incident  during service over thirty years before. 

Moreover, even assuming, for the sake of argument, that 
either tooth was filled during service as the veteran claims, 
or that he had periodontal disease in service, 38 C.F.R. 
§ 3.381(a) precludes the grant of service connection for 
treatable carious teeth and periodontal disease except for 
the purpose of establishing entitlement to dental treatment 
pursuant to 38 C.F.R. § 17.161.  The veteran has not 
indicated that he is seeking entitlement to dental treatment, 
in that he has apparently been found eligible for VA dental 
treatment for other reasons and the treatment he required has 
already been provided.  Service connection may not be granted 
for treatable carious teeth, which presumably includes a 
tooth that was filled during service, or periodontal disease 
for compensation purposes.

In summary, the evidence does not show that an impairment of 
either tooth referenced in the VA treatment records or 
periodontitis is related to service.  If either tooth or 
periodontal disease was treated during service, the 
regulations preclude the grant of service connection for 
treatable carious teeth or periodontal disease for VA 
compensation purposes.  

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a dental disorder.  
The benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to service connection for 
hypertension with chest pains is denied.

The claim of entitlement to service connection for a dental 
disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


